 Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 1 of 9


     1                    UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT Of NEW YORK
     2

     3
                                         x
     4
         UNITED STATES Of AMERICA
     5
         v.                              :    S2   17 Cr.   686   (LAK)
     6
         James Gatto,
     7   Men  Code, and
         Christian Dawkins,
     8
                   Defendants.
     9
                                         x
10

11

12

13

14
                              Recorded Conversation
15                                 989—493—4317

16

17
                         Date: August 16, 2017
18                       Time: 11:23:34 PM
                         Session Number: 8223
19                       Participants: Brian Bowen
                                       Christian Dawkins
20

21

22
                         (U/I)   -   UNINTELLIGIBLE
23                       (PH)    —   PHONETIC SPELLING

24

25

                                                                          GOVERNMENT
                                                                            EXHIBIT
                                                                              SiT
                                                                          5277 Cr. 66 (LMC)
 Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 2 of 9
                                                                                               1

     1   BOWEN:       What’s going on,         man?

     2   DAWKINS:     How you feeling,         B?

  3      BOWEN:       I’m doing all right.                (U/I)    .     How are you?

 4       DAWKINS:     I’m all right.          You know,       just trying to

 5                    figure it all out.            You know how this shit

 6                    go.     I,   urn--

 7       BOWEN:       (U/I).

 8       DAWKINS:     I’m just trying to figure it all out.                          You

 9                    know how this slit go.                Uh,        how am I gonna

10                    get you this shit?            What you want me to do?

11       BOWEN:       Man,    I don’t even care.            Whatever you do.

12       DAWKINS:     What’s wrong? Nigga,            I    know,        I know,   shit

13                    can’t be bad right now.

14       BOWEN:      No,     no.   You know,    this is nothing,              man.       I’m

15                   gonna call you on my other phone.

16                   Christian,       let me tell you about that one

17                   situation.        So,    you gotta help my boy out.

18       DAWKINS:    How is that going?

19       BOWEN:       (U/I)    right now so,        you know,           just trying to

20                   work through.           Then the fire and that just

21                   killed me right there                ‘cause they been on my

22                   butt about getting it done so I been putting

23                   my money in that,         man,       so it’s just like

24                   horrible.       Everything is bad timing,                    you

25                   know what I’m saying.
 Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 3 of 9
                                                                                      2

     1   DAWKINS:     The,    uh,    the urn   --




     2   BOWEN:       That’s the problem.           That’s the whole

     3                problem.        If that wasn’t out there,            you

     4                know,    I’d be coasting.

     5   DAWKINS:     (U/I)

     6   BOWEN:       (U/I)

 7       DAWKINS:    You done got like a fuckin’                 triple double

 8                   last month.         You done got a God damn triple

 9                   double the past month.

10       BOWEN:      Oh,     yeah,    I know that.        Remember I had that

11                   —   the fire at      ——   the house with no insurance

12                   on it.         Pain in my ass getting fixed.                So       I

13                   got to get that mother fixed,                 I mean,    so I

14                   ain’t got no choice.               (U/I)    my man,   I got to

15                   make sure he stay straight,                 you know what

16                   I’m saying.

17       DAWKINS:    Yeah,    you ain’t lying.           I mean,     that’s the

18                   most important thing right there.

19       BOWEN:      Yeah,    that’s what I’m saying.               So he can

20                   look good.         I got to be looking good,            I

21                   can’t,     I can’t play with that.              Listen like

22                   I say,     I can’t be      (U/I)    thinking I’m        (U/I)

23                   you know what I’m saying.                  He ain’t even

24                   like that.         He ain’t worried,          going crazy

25                   with it,        just trying to keep his stuff in
Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 4 of 9
                                                                                        3

     1               order.         And you know I’m trying to help him

     2               do it.         You know,       make sure he gets the best

  3                  he can get.

     4   DAWKINS:    Who you,        who you,       uh,   who you got an account

  5                  with?

     6   BOWEN:      Uh,    only thing I got is             ——    I ain’t got

 7                   nobody but Huntington Wildfire                      (PH)   (U/I)

 8       DAWKINS:    Nigga,       what is Wildfire?              It’s like a cell

 9                   phone.

10       BOWEN:      (U/I)        it’s the local credit union.

11       DAWKINS:    They probably          (U/I)     cell phones and shit.

12       BOWEN:      Huh?

13       DAWKINS:    Well,    just    ——    I said,       that’s like a fucking

14                   cell phone.           Um,     we can get it done in the

15                  morning.        I can get it done in the morning.

16                   Shit,    I was talking about your ass a few

17                  minutes ago.            Urn,    I told them I was gonna

18                  find out how we needed to get it done.                          Uh,

19                  just,     just,    just,       well I mean,      you tell me I

20                  could         (U/I)—— I could mail it to you if you

21                  want me to.

22       BOWEN:     Um,     uh,    I’ll figure it out            (U/I)    by

23                  tomorrow.

24       DAWKINS:   Yeah,     figure it out by tomorrow.                   Just call

25                  me tomorrow morning before noon because I’m
Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 5 of 9
                                                                    4

 1                   gonna be making some runs.      I’m back home so

 2                   I’m good.    I mean,   ain’t no sense in you

 3                   driving here for no two.      That’s retarded.
Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 6 of 9
                                                                                      5




12   DAWKINS:        How is Tugs doing?

13   BOWEN:          He doing good.       He’s getting bigger,

14                   stronger.       That’s what lie doing             (U/I)   .   Let

15                  me     (U/I)   give me one sec,              one sec.

16                   (Pause)

17   BOWEN:         Yeah,     so he was like          —    like I was talking to

18                  him.    He doesn’t realize how,                 how it’s

19                  supposed to be.           (U/I)       man,   I didn’t know you

20                  had that much athieticism.                   It don’t do no

21                  good if you don’t put it into your game and

22                  can’t move.       (U/I)    see how Kobe is,             does it

23                  and Jordan as opposed to Lebron,                    how he

24                  doesn’t really use the athieticism most

25                  efficiently       ‘cause he’s so good and big and
Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 7 of 9
                                                                              6

     1               strong it don’t really matter,              but just some

 2                   of the stuff he was teaching kids about the

 3                   way you coming around picks and how you get

 4                   the guy and the steps you take to get to the

 5                   basket is like         (U/I)    up,   like really.   Get to

 6                   the basket with less steps and explode.                  I

 7                   mean,    it was really         ——   I was impressed.

 8       DAWKINS:    Hm.    (U/I)   .    Tugs can be one and done.

 9       BOWEN:      Huh?

10       DAWKINS:    I mean,    (U/I)      thinks Tugs can be one and

11                  done.

12       BOWEN:     He should be,          man.   Tugs can be one and done;

13                  it’s up to him.           If he wants to be one and

14                  done,    he’ll be one and done.           If he don’t

15                  wanna be one and done he’ll be there two

16                  years.      That’s just the way it is.            (U/I)       I

17                  mean,    you can put on a jersey and work out

18                  and stuff,          but when the lights come on Tugs

19                  will play,          you already know that.
Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 8 of 9
                                                                    L
 Case 1:17-cr-00686-LAK Document 283-19 Filed 02/12/19 Page 9 of 9
                                                                     18




      [7




      9

      L

      8

      6

 01

II

31

El

t71




91

LI

81

61

03

13

33




t73
